472 F.2d 1382
In the Matter of the Complaint of PACIFIC FAR EAST LINE,INC., a corporation, For Exoneration From or Limitation ofLiability as Owner of the AMERICAN FLAG STEAMSHIP GUAM BEAR,Plaintiff (three cases).Appeal of HUMBLE OIL AND REFINING COMPANY.Appeal of PACIFIC FAR EAST LINE, INC.Appeal of AIR ENGINEERING CO. et al.
Nos. 26640, 26626.
United States Court of Appeals,Ninth Circuit.
Feb. 5, 1973.

John Hays (argued), of Dorr, Cooper & Hays, San Francisco, Cal., Willard G. Gilson (argued), of Lillick, McHose, Wheat, Adams & Charles, San Francisco, Cal., for appellants.
John F. Meadows, Atty.  (argued), Dept. of Justice, James L. Browning, Jr., U. S. Atty., San Francisco, Cal., for appellee.
Before DUNIWAY and TRASK, Circuit Judges, and TALBOT SMITH, District Judge.*
PER CURIAM:


1
These appeals are from the judgment of the District Court in Admiralty case, In re Pacific Far East Line, Inc., N.D., Cal., 1970, 314 F. Supp. 1339.  The sole issue on appeal is whether the court erred in holding that no negligence attributable to the United States was a proximate cause of the collision.  The District Court's findings on this issue are not clearly erroneous, nor are its legal conclusions in error.


2
Affirmed.



*
 Honorable Talbot Smith, United States District Judge, Eastern District of Michigan, sitting by designation